internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp - plr-113748-98 date date savings bank mid-tier holding mutual holding stock holding interim bank a date b year c this letter replies to your date request for rulings on the federal_income_tax consequences of a proposed transaction plr-113748-98 summary of facts all the stock of savings bank is owned by mid-tier holding the stock of mid- tier holding is owned a percent more than percent by mutual holding and the rest by the public mutual holding is owned by its members each of whom has voting and liquidation rights the members for valid business reasons savings bank wishes to adopt a stock holding_company structure in the following manner i savings bank will incorporate stock holding ii stock holding will form interim bank as a wholly owned subsidiary iii mid-tier holding will adopt a federal stock middle tier holding_company charter and immediately convert that charter to an interim federal stock savings bank charter becoming interim bank interim bank then will merge downstream into savings bank merger iv mutual holding will convert its federal mutual holding_company charter to that of an interim stock savings bank becoming interim bank interim bank then will merge downstream into savings bank merger with each member of mutual holding interim bank exchanging its his or her member interest for an interest in a liquidation account established by savings bank the savings bank liquidation account the aggregate amount in the savings bank liquidation account will be the total of dividends waived by mutual holding plus the greater of a retained earnings_of mutual holding as of date b the date of the statement of financial condition used in the year c conversion of savings bank from mutual to stock form or a percent of the mid- tier holding shareholders’ equity as reflected in its latest financial statement v interim bank will merge into savings bank merger as a result of which stock holding will wholly own savings bank the public shareholders who held mid-tier holding stock before merger will exchange the savings bank stock deemed received in merger for stock holding voting_stock vi stock holding will sell additional stock in an initial_public_offering subject_to various subscription rights vii the former members of mutual holding who held savings bank liquidation account interests in savings bank after merger will retain those interests after merger plr-113748-98 representations the taxpayer has submitted the following representations concerning the proposed series of transactions a b c to the best knowledge and belief of savings bank’s representative merger will qualify as a reorganization under sec_368 of the internal_revenue_code to the best knowledge and belief of savings bank’s representative merger will qualify as a reorganization under sec_368 if the internal_revenue_service rules as the taxpayer proposes to the best knowledge and belief of savings bank’s representative merger will qualify as a reorganization under sec_368 and a e if the internal_revenue_service rules as the taxpayer proposes rulings based solely on the information submitted and the representations set forth above we rule as follows the exchange of member interests in mutual holding interim bank for interests in the savings bank liquidation account will satisfy the continuity_of_interest requirement of sec_1_368-1 of the income_tax regulations interests in the savings bank liquidation account and the shares of savings bank common_stock held by mutual holding after merger but before merger both will be disregarded in determining whether an amount of savings bank voting_stock that constitutes control of savings bank is acquired by stock holding in exchange for voting_stock of stock holding in merger the exchange of stock holding voting_stock for savings bank stock in merger will satisfy the continuity_of_interest requirement of sec_1_368-1 caveats no opinion is expressed on the tax treatment of the transactions under other provisions of the internal_revenue_code and income_tax regulations or on the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding whether any of merger merger or merger qualifies as a reorganization under sec_368 plr-113748-98 procedural statements this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in these transactions should attach a copy of this letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transactions are completed in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to each of your authorized representatives sincerely assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
